Citation Nr: 0944828	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2006.  This matter was 
originally on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD. As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with other psychiatric disorders 
including depressive disorder NOS. Although not claimed by 
the Veteran, the Board is expanding his original claim to 
include all psychiatric disorders.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).  Thus, the 
issue on appeal has been rephrased as shown above.

In December 2007, the RO received the Veteran's request to 
reopen his claims for herpes, reduction of white blood cells, 
a pelvis condition, idiopathic cutate hypomelanosis and 
neurodermatitis.  Thus, these issues are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).

The Veteran's service treatment records are no longer 
available.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the Veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  In order to afford the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the Veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The phrase "engaged in combat with the enemy" means that 
the Veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that the Veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a Veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).

In this case, in statements, the Veteran asserted that his 
PTSD has its origin in combat service.  A Veteran's 
assertions that he engaged in combat, even if they are 
unsupported by other record evidence, may (but not must) be 
accepted as credible evidence that the Veteran did, in fact, 
engage in combat activities.  See Stone v. Nicholson, 480 
F.3d 1111, 1113 (Fed. Cir. 2007) (observing that the law does 
not require VA to accept the Veteran's own assertions that he 
had engaged in combat); Gaines v. West, 11 Vet. App. 353, 359 
(1998)(observing that although VA was not required to accept 
the Veteran's assertions that he engaged in combat, it was 
required to explain why his testimony was not persuasive). 

The Board also has a duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Veteran is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he engaged in certain activities in service and 
currently experiences certain symptomatology.   See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  

In this case, the Veteran's assertions that he engaged in 
combat are unsupported by any evidence of record.  The 
Veteran's service records are absent objective evidence of 
combat-related awards or other information that would denote 
combat experience.  None of the medals that the Veteran 
received, to include the National Defense Service Medal, 
Vietnam Campaign Medal, and Vietnam Service Medal, denote 
combat service.  See 71 Fed. Reg. 17276-17334 (Apr. 6, 2006) 
(describing criteria for award of decorations, medals, 
ribbons and similar devices).  The Board observes that the 
Veteran's military occupational specialty was as a combat 
engineer, but there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  Moreover, the Veteran's service 
medical records do not suggest any combat-related wounds or 
other incidents of treatment reflecting combat.  

In short, there is, to date, no objective evidence of record 
to corroborate the Veteran's assertion of participation in 
combat with the enemy during service. 

During the course of his appeal, the Veteran has identified 
numerous stressors as well as location and timing of the 
claimed stressors.  

In August 2004, the Veteran submitted a statement that on 
January 12, 1968, he arrived at Saigon Air Force Base and 
went straight to the 90th Replacement.  On January 14, 1968, 
he was assigned to Company A 27th Engineer Battalion at Xuan-
Loc with the 11th Cavalry (Black Horse).  The Veteran stated 
that A Company was attached to the 11th Cavalry.  The Veteran 
stated that A Company was operating from the field site when 
he arrived and that not too many were around at Base Camp.  
The Veteran stated that on January 14, 1968, the base camp 
received mortar and artillery rounds.  In a June 2006 
statement, the Veteran stated that camp was attacked for a 
two-hour period.  The Veteran stated that he stayed at base 
camp for three days and then went to join the unit in the 
field.  The Veteran reported that the company came back to 
Black Horse area about 30 or 40 days later and that was when 
the camp got hit with mortar and artillery rounds almost 
every single day.  

During VA treatment in September 2007, the Veteran reported 
that February 17-18, 1968, he went out on a day patrol and 
captured two Vietnamese kids (14-15 years old) and that the 
lieutenant killed them.  The Veteran provides more detail of 
this account in an August 2008 statement.

At this point, the Board notes that stressors that are 
general in description and involve events that would not be 
contained in a unit history or operational report are not 
objectively verifiable.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

In a June 2006 statement, the Veteran reported that on 
February 20, 1968, the base camp was attacked by air.  

In a July 2008 statement, the Veteran stated that during the 
first week of February 1968 while traveling on a convoy for a 
mission at Xuan Loc Province, the 5 ton truck on which he was 
riding hit a road anti-tank mine and turned over injuring two 
servicemen. In an August 2008 statement, the Veteran reported 
that this incident happened some time between February 17 and 
24, 1968, and that one serviceman was injured. 

In August 2004, the Veteran reported that on February 25, 
1968, he went on his first volunteer night patrol with twelve 
other soldiers without incident.  In the June 2006 statement, 
the Veteran stated that his first "night patrol" mission 
occurred on February 20, 1968.  

The Veteran reported in August 2004 that on February 27, 
1968, he went on his second night patrol.  In the June 2006 
statement, the Veteran noted that the date of his second 
night patrol was February 24, 1968 and that his third night 
patrol was February 27, 1968. In statement received in 
October 2006, the Veteran stated that on this patrol, for 
about three hours his squad was trapped in a cross firefight 
between the 11th cavalry friendly forces and enemy forces 
with bullets flying over their heads in both directions.    

In August 2004, the Veteran reported that on March 2, 1968, 
his squad, the 3rd squad of the first platoon was assigned to 
work somewhere at the Cambodian border.  They went north to 
Bien Hoa and then by helicopter to the jungle camp where they 
were met by a group of Vietnamese soldiers.  The next day, 
March 3, 1968, the Veteran was told that they were going to 
begin building a PSP airport for helicopters to land.  They 
stayed 13 days and were hit almost every single day with 
mortar rounds including once by a U.S. Air Force jet.  In the 
October 2006  statement, the Veteran reported that on March 
8, 1968, his squad was attacked by friendly Air Force plane 
which launched about 20 rounds at their position and that 
they all took cover in a two-man foxhole. 

In August 2004, the Veteran reported that on March 14, 1968, 
confidential information was received that a NVA battalion 
was getting close to that area, and by March 15, 1968, early 
in the morning, they abandoned the area leaving behind the 
heavy equipment.    

In August 2004, the Veteran reported that by noon March 15, 
1968, he arrived at the Air Force Base in Saigon or Bien Hoa, 
and then after dinner, they moved to 101st Airborne 
Headquarters in Bien Hoa where two trucks were waiting to 
transport them to Xuan-Loc.  The Veteran reported that the 
commander suggested to the Veteran's lieutenant to stay 
overnight, but after discussion it was decided to risk 
leaving.  That night, March 15, 1968, the Veteran reported 
that Vietcong advanced to that area and hit that area for 
three days including Bien-Hoa with thousands of casualties, 
both Vietnamese and US.  The Veteran reported that when he 
went back to Saigon March 21, 1968, he passed right next to 
Bien-Hoa and witnessed dead bodies everywhere, a bad smell, 
and a bull dozer dumping dead bodies dressed in black pajamas 
and green uniforms into a large ditch.  

Again, anecdotal experiences of this type cannot be verified 
independently. 
      
In March 2009, and again in July 2009, the Veteran submitted 
photos and copies of previously-submitted photos.  One photo 
is of a bridge reportedly damaged by enemy fire.  The Veteran 
stated that he was working at the bridge (in August 1968 
between Phu Bai and Hue City) when the attack occurred.

The Board notes that although some of the Veteran's claimed 
incidents cannot be verified, the accounts of the base being 
attacked on January 14, 1968 and between February 14th and 
March 1, 1968, the account of the bridge between Phu Bai and 
Hue City being attacked in August 1968, and the account of 
the Veteran's truck hitting a mine in February 1968 may be 
capable of verification.  

In May 2006, the Board remanded the case for additional 
development to include obtaining private medical records 
identified by the Veteran and requesting JSRRC to provide any 
available information that might corroborate the Veteran's 
alleged stressors to include mortar and artillery attacks.  
The AMC was directed to provide JSRRC with a detailed 
description of the alleged stressors identified by the 
Veteran as well as copies of any personnel records obtained 
showing service dates, duties, and units of assignment.  

In February 2009, a response from the United States Armed 
Services Center for Research of Unit Records (formerly 
USASCRUR, then CURR, now the Joints Services Records Research 
Center (JSRRC)) reported that a search of the Operational 
Reports-Lessons Learned submitted by the 11th Armored Cavalry 
Regiment for the time periods ending January 30, 1968 and 
April 30, 1968 noted that elements of the regiment were 
subjected to several enemy engagements and that on March 9, 
1968, Blackhorse Base Camp received an enemy mortar attack 
resulting in nine U.S. wounded in action.  The service 
department specifically responded that in order to perform 
further research on behalf of the Veteran concerning enemy 
attacks, he should provide the most specific date possible, 
the location of the attacks, his full unit of assignment, the 
unit designations to the company level of any units involved, 
and names of casualties that we may review any combat unit 
records submitted by these units that may be available for 
research.  This was not done.  Further development is, 
therefore, needed.

With regard to the March 9, 1968 verified incident, the Board 
notes that in an August 2008 statement, the Veteran reported 
that on March 9, 1968, Blackhorse Base camp was hit with 35 
to 50 enemy rockets.  The Veteran stated that after the enemy 
mortar stopped, he was shaking badly for awhile, and that he 
could still hear those loud explosions in his dreams and 
flashbacks.  In a May 2009 statement, the Veteran stated that 
on March 9, 1968 at Xuan Loc, Black Horse base camp was hit 
with more than 35 RPs and mortar enemy rounds and that he 
sees himself running side by side to the perimeter of defense 
avoiding the rockets that were falling all over the base camp 
and that he had to reach the perimeter of defense quickly so 
that he could defend against possible ground attack.   

Although this report has been confirmed, the Veteran's August 
2008 and May 2009 statements are inconsistent with his 
earlier statements that the Veteran was not at Blackhorse 
camp during that time period.  Thus, his statements with 
regard to this account are not credible and cannot be used as 
a verified stressor for the Veteran's PTSD claim.

On the question of whether there is medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), the 
Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's has 
a current diagnosis of PTSD, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  That responsibility is particularly 
onerous where medical opinions diverge. At the same time, the 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Id.

In support of his claim, the Veteran submitted a June 2001 
statement by a physician presumably associated with Dr. 
J.A.S., psychiatrist, a diagnosis of PTSD was provided.  
Translated records from Dr. J.A.S. also note a diagnosis of 
PTSD.

The Veteran underwent a VA PTSD examination in November 2001.  
The examiner, Dr. M.M., reviewed the Veteran's claims file 
and after interview of the Veteran and mental status 
examination, phase of life problem.  Dr. M.M. noted that the 
Veteran reported that in March 1968, he and other members of 
the engineering team were called to dig a ditch because there 
had been a heavy attack the day before and they put all the 
dead Vietcong in that ditch.  The Veteran also reported that 
the terrorist attack in New York brought back memories of a 
situation where they were attacked by American planes by 
mistake.  He said that he was part of a 13-man team and they 
were sent to the DMZ to repair a landing site for 
helicopters.  The Veteran reported that all of a sudden they 
were under attack by American planes and the only place where 
they could protect themselves was a small foxhole.  The 
Veteran also reported to have been part of a demolition team 
that had to localize mines and that there were situations in 
which fellow soldiers were blown up by mines that they were 
unable to detect.  

The examiner noted that the Veteran did not fulfill 
diagnostic criteria for PTSD.  The examiner noted that the 
Veteran did not report any difficulties in terms of his job 
performance, his performance in the National Guard, and in 
the Reserve.  There were no problems in his interpersonal 
relations, and no significant problems except for disturbed 
sleep.  The examiner noted that the Veteran said that all 
throughout the years that he worked, his mind was always 
distracted and he was occupied and involved with his work.  
Now, after he retired, he basically has nothing to do and he 
thinks about all his previous experiences, including those in 
Vietnam.  The examiner stated that none of the situations 
that the Veteran experienced are shown to have interfered in 
any significant way with his overall performance at work, 
family, and interpersonal relations.  

A March 2005 VA PTSD screen was positive.

A September 2007 VA psychiatric consult report included a 
diagnosis of dysthymia with PTSD features and rule out PTSD 
on axis I.    

In November 2007, the Veteran was scheduled for another VA 
PTSD examination.  The examination did not take place as the 
examiner determined that because there was no evidence of any 
confirmed stressors, the examination could not be performed 
at that time.  The VA examiner, Dr. M.M., the same examiner 
who conducted the November 2001 VA examination, stated that 
having reviewed the evidence in the case, it was her opinion 
and suggestion that the case should not be referred for an 
examination without making sure that the conditions stated 
for the examination were fully met, specifically the 
verification of stressors.  The examiner also suggested that 
the Veteran would be best served if a board of at least two 
psychiatric examiners, excluding herself for reasons of 
objectivity, should examine the Veteran.

In August 2008, the Veteran was diagnosed by VA physician Dr. 
F.R.V. with PTSD.

VA medical records indicate that the Veteran was hospitalized 
on January 12, 2009, with diagnosis of Chronic PTSD by 
history.  Letters dated in March 2009 and April 2009, 
authored by Dr. D.D., PTSD Program Director, verify that the 
Veteran was diagnosed with and was being treated for combat-
related chronic PTSD in the PSTD Residential Rehabilitation 
Program.  The discharge summary, dated April 20, 2009, 
indicates a primary diagnosis of chronic PTSD.  The summary 
notes that the Veteran reported exposure to multiple 
traumatic events that continued to bother him including 
incoming fire, ambushes, mines, patrols, witnessing wounded 
soldiers and civilians and fellow soldiers wounded and 
killed.  The Veteran reported recurrent nightmares, intrusive 
memories, sleep difficulties, and hypervigilance upon his 
return from Vietnam.  The Veteran reported that his symptoms 
since 2001 have been more frequent and more intense including 
difficulty sleeping, recurrent trauma-related nightmares, 
recurrent intrusive memories, trauma-related illusions or 
hallucinations of voices calling "incoming," emotional 
detachment from friends and family, decreased interest in 
social and recreational activities, avoidance of crowds due 
to feeling tense and hypervigilant, difficulty with 
concentration and sustaining attention, and irritability.    

VA outpatient records indicate that a June 2009 psychiatry 
note continued the diagnosis of PTSD and included diagnoses 
of depression NOS and dysthymic disorder versus recurrent 
major depression on axis I.
 
In July 2009, the Veteran underwent a VA examination with two 
VA psychiatrists, Dr. D.F. and Dr. M.V.  After review of the 
claims file, interview with the Veteran, and psychiatric 
examination, the examiners noted that the Veteran did not 
meet the DSM-IV criteria for PTSD and diagnosed depressive 
disorder NOS.  The examiners noted that the Veteran reported 
sleeping difficulties described as early awakening, 
nightmares regarding military experiences, restlessness and 
irritability, all since military service.

The examiners noted that the Veteran narrated that his unit 
recovered two Vietnamese and that the first lieutenant killed 
them.  Also, the other event that the Veteran referred to was 
on March 9, 1968, when his unit had a rocket/mortar attack.  
The Veteran reported that he did not remember any names of 
the individuals involved during the alleged events.  The 
examiners noted that the Veteran did not fulfill the DSM-IV 
criteria for a diagnosis of PTSD as there was no evidence of 
the Veteran persistently reexperiencing the traumatic event 
nor the persistence avoidance of stimuli associated with the 
trauma criteria.
      
However, the Board finds that the July 2009 VA examination 
does not adequately discuss how the Veteran's reported 
symptomatology does not establish a PTSD diagnosis that 
comports with 38 C.F.R. § 4.125 and the adopted criteria of 
the DSM-IV.

In addition, as the Veteran has been diagnosed with other 
psychiatric disorders, in order to afford the Veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that a medical 
opinion is warranted to indicate whether or not the Veteran's 
current psychiatric disorders are related to his active duty 
service.  38 C.F.R. § 3.159(c)(4). 
   
Accordingly, the case is REMANDED for the following action:

1.  The AMC should thoroughly document 
all the Veteran's claimed stressors 
capable of verification.  The AMC should 
also note any discrepancies in the 
Veteran's accounts of each stressor.  The 
documented information should be sent to 
JSRRC for corroboration of the events.  A 
copy of all personnel records from August 
1967 to August 1969 should be sent along 
with the documented stressor. 

2.  If and only if at least one claimed 
in-service stressor is verified, the 
Veteran's claim file should be returned 
to the VA psychiatrists who conducted the 
July 2009 VA examination, to ascertain 
whether the Veteran's claimed PTSD is a 
result of a verified in-service stressor.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must 
determine whether the Veteran meets the 
criteria for a current diagnosis of PTSD 
under the DSM-IV; and if so, whether it 
is at least as likely as not that the 
Veteran's PTSD is due to a verified in-
service stressor.

The examiners should also identify any 
and all other psychiatric disorders and 
provide an opinion as to whether it is at 
least as likely as not that that any 
current psychiatric disorder is related 
to the Veteran's active duty service.  

If none of the Veteran's claimed in-
service stressors are verified, the 
Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any and all current 
psychiatric disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should identify any and all 
other psychiatric disorders and provide 
an opinion as to whether it is at least 
as likely as not that that any current 
psychiatric disorder is related to the 
Veteran's active duty service.  

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


